DETAILED ACTION
This action is in response to applicant’s amendment filed on 10 December 2020.  Claims 1, 10, 12-13, and 16-23 are now pending in the present application and claims 2-9, 11, and 14-15 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 December 2020 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).


Election/Restrictions
Applicant’s election without traverse of claims 1-6, 10, and 12-13 in the reply filed on 30 November 2019 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, 12-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 #81 (hereinafter 3GPP) (R1-153567) in view of further support by 3GPP TSG RAN WG1 #81 (hereinafter 3GPP-#2) (R1-152954), Kim et al. (hereinafter Kim) (US 2015/0036609 A1), and Horiuchi et al. (hereinafter Horiuchi) (US 2018/0070339 A1 - section Background; admitted support in response filed 12/10/2020, remarks pg. 6, 1st full par.).
Regarding claims 1, 10, and 12-13, 3GPP discloses a base station comprising: 
control circuitry which, in operation, allocates a physical downlink shared channel (PDSCH) on a plurality of resource blocks (RBs) determined based on a frequency position 
the frequency position of the narrowband is determined based on a size of each of the RBGs., the size of each of the RBGs being smaller than a size of the narrowband { (see slide 4), where the system has an offset (see pp./slides 2,3-4) }; and
a transmitter which, in operation, transmits the PDSCH { (see pp./slides 2-5) }.
3GPP clearly discloses the feature(s) indicated above as evidenced by the fact that one of ordinary skill in the art would clearly recognize.  However, in the alternative, the examiner maintains that the feature(s) wherein a boundary of the frequency position of the narrowband is different from a boundary of the frequency position of the RBGs was well known in the art, as taught by 3GPP-#2.
As further alternative support in the same field of endeavor, 3GPP-#2 discloses the feature(s) wherein a boundary of the frequency position of the narrowband is different from a boundary of the frequency position of the RBGs { (see section 2; Figs. 1a-b), where the system has PRB groups with different definitions (see section 3; Figs. 2a-c) }.  As a note, 3GPP#2 at the least further discloses the feature(s) the frequency position of the narrowband is determined based on a size of each of the RBGs., the size of each of the RBGs being smaller than a size of the narrowband { (see sections 2-3; Figs. 1a-b) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of 3GPP as further alternatively supported by 3GPP-#2 to have the feature(s) wherein a boundary of the frequency position of the narrowband is different from a boundary of the frequency position of the RBGs, in order to 
3GPP clearly discloses the feature(s) indicated above as evidenced by the fact that one of ordinary skill in the art would clearly recognize.  However, in the alternative, the examiner maintains that the feature(s) allocates a physical downlink shared channel (PDSCH) was well known in the art, as taught by 3GPP-#2.
As further alternative support in the same field of endeavor, Kim discloses the feature(s) allocates a physical downlink shared channel (PDSCH) { (see pg. 3, [0051]; pg. 4, [0069]; pg. 10, [0167]), where the system has allocation of the PDSCH and resources with different boundary }.  As a note, Horiuchi at the least further discloses the feature(s) the size of each of the RBGs is specified according to a number of RBs that is included in the system band { (see pg. 8, [0137]; pg. 13, [0234]) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of 3GPP and 3GPP-#2 as further alternatively supported by Kim to have the feature(s) allocates a physical downlink shared channel (PDSCH), in order to provide a method for transmitting a reference signal, as taught by Kim (see pg. 1, [0007]).  3GPP inexplicitly discloses having the feature(s) the size of each of the RBGs is specified according to a number of RBs that is included in the system band.  However, the examiner maintains that the feature(s) the size of each of the RBGs is specified according to a number of RBs that is included in the system band was well known in the art, as taught by Horiuchi.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of 3GPP, 3GPP-#2, Kim, and Horiuchi to have the feature(s) the size of each of the RBGs is specified according to a number of RBs that is included in the system band, in order to provide a RBG size for a system band, as taught by Horiuchi (see pg. 1, [0004]).
Regarding claim 16, the combination of 3GPP, 3GPP-#2, Kim, and Horiuchi discloses every limitation claimed, as applied above (see claim 1), in addition 3GPP further discloses the base station according to claim 1, wherein the frequency position of the narrowband is set based on an offset that is indicated by a higher layer signaling { (see pp./slides 2-5) }.
Regarding claim 17, the combination of 3GPP, 3GPP-#2, Kim, and Horiuchi discloses every limitation claimed, as applied above (see claim 1), in addition 3GPP further discloses the base station according to claim 1, wherein the frequency position of the narrowband is set based on an offset, the offset being different for each of a plurality of frequency bandwidths { (see pp./slides 2-5) }.
Regarding claim 18, the combination of 3GPP, 3GPP-#2, Kim, and Horiuchi discloses every limitation claimed, as applied above (see claim 1), in addition 3GPP further discloses the base station according to claim 1, wherein the PDSCH is transmitted in different RBs which are shifted from RBs at different time in case of a frequency hopping { (see pp./slides 2-5) }.
claim 19, the combination of 3GPP, 3GPP-#2, Kim, and Horiuchi discloses every limitation claimed, as applied above (see claim 1), in addition 3GPP further discloses the base station according to claim 1, wherein the control circuitry, in operation, allocates the PDSCH to a first RBG in a first narrowband and a second RBG in a second narrowband, allocations of RBGs in the first narrowband and the second narrowband are different from each other, and the first RBG includes a first total number of RBs, and the second RBG includes a second total number of RBs equal to the first total number of RBs { (see pp./slides 2-5) }.
Regarding claim 20, the combination of 3GPP, 3GPP-#2, Kim, and Horiuchi discloses every limitation claimed, as applied above (see claim 19), in addition 3GPP further discloses the base station according to claim 19, wherein the first RBG includes a first set of RBs, and the second RBG includes a second set of RBs different from the first set of RBs, and the PDSCH is allocated to a single RBG in the first narrowband, and to a single RBG in the second narrowband { (see pp./slides 2-5) }.
Regarding claim 21, the combination of 3GPP, 3GPP-#2, Kim, and Horiuchi discloses every limitation claimed, as applied above (see claim 19), in addition 3GPP further discloses the base station according to claim 19, wherein the first narrowband includes the first RBG and a portion of a third RBG, the second narrowband includes the second RBG and a portion of a fourth RBG, the portion of the third RBG includes a third total number of RBS that is less than the first total number of RBs, and the portion of the fourth RBG includes a fourth total number of RBs that is less than the second total number of RBs { (see pp./slides 2-5) }.  As a note, Horiuchi at the least further discloses the feature(s) wherein the first narrowband includes the first RBG and a portion of a third RBG, the second narrowband 
Regarding claim 22, the combination of 3GPP, 3GPP-#2, Kim, and Horiuchi discloses every limitation claimed, as applied above (see claim 19), in addition 3GPP further discloses the base station according to claim 21, wherein the control circuitry does not allocate the PDSCH to the third RBG and the fourth RBG { (see pp./slides 2-5) }.
Regarding claim 23, the combination of 3GPP, 3GPP-#2, Kim, and Horiuchi discloses every limitation claimed, as applied above (see claim 19), in addition 3GPP further discloses the base station according to claim 19, wherein the first narrowband includes the first RBG and a first portion of a third RBG, the second narrowband includes the second RBG and a second portion of the third RBG, and the control circuitry does not allocate the PDSCH to the first and second portions of the third RBG { (see pp./slides 2-5) }.









Response to Arguments
 	Applicant's arguments with respect to claims 1, 10, 12-13, and 16-23 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amended language, new limitations, and/or new claims. 
In response to applicant’s arguments, the Examiner respectfully disagrees as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations and comments in this section).
 
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 9,515,759 B2) discloses method of demodulating data on new type of carrier wave.
Hoshino et al. (US 9,065,527 B2) discloses relay station, base station and communication method.
Horiuchi et al. (US 9,295,045 B2) discloses base station, relay station, transmission method, and reception method.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462

WJD,Jr
14 January 2021